Citation Nr: 1143715	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for pulmonary emphysema.

2.  Entitlement to service connection for a chronic respiratory disability, to include pulmonary emphysema and/or chronic obstructive pulmonary disease (COPD).  

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a cerebral concussion.

4.  Entitlement to service connection for residuals of a cerebral concussion.  

5.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for sinusitis.

6.  Entitlement to service connection for sinusitis.  

7.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for low back disability and if so, whether the claim should be granted.

8.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for dysthymia secondary to borderline personality disorder or other neurosis.

9.  Entitlement to service connection an acquired psychiatric disorder, to include depression, anxiety disorder, and/or post-traumatic stress disorder (PTSD).

10.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for left shoulder disability and if so, whether the claim should be granted.

11.  Entitlement to service connection for right shoulder disability.

12.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The issues of entitlement to service connection for sinusitis, an acquired psychiatric disability to include dysthymia, depression, anxiety disorder or PTSD, pulmonary emphysema, COPD, low back disability and residuals of cerebral concussion are addressed in the REMAND following the ORDER section of this Decision.  


FINDINGS OF FACT

1.  The RO issued rating decisions in January, February and April 1995 that denied service connection for an acquired psychiatric disability and confirmed a prior rating decision dated in September 1980 that denied service connection for neurosis or psychosis; the Veteran did not appeal.  

2.  The RO issued a rating decision in September 1980 that denied service connection for sinusitis, pulmonary emphysema, left shoulder disability, residuals of cerebral concussion and low back disability; the Veteran did not appeal.  

3.  Evidence received since the September 1980 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim for service connection for sinusitis.

4.  Evidence received since the September 1980 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of cerebral concussion.

5.  Evidence received since the September 1980 rating decision is not cumulative or redundant of the evidence previously of record or does relate to an unestablished fact necessary to substantiate the claim for service connection for pulmonary emphysema.

6.  Evidence received since the September 1980 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.

7.  Evidence received since the September 1980 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

8.  Evidence received since the April 1995 rating decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability. 

9.  The Veteran has not had a right shoulder disorder at any time since her discharge from service. 

10.  Hypothyroidism was not present in service, and the Veteran's current hypothyroidism is not etiologically related to active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for sinusitis.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for pulmonary emphysema.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

3.  New and material evidence has been received to reopen the claim for service connection for low back disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

4.  New and material evidence has been received to reopen the claim for service connection for residuals of cerebral concussion.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

5.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

6.  New and material evidence has not been received to reopen the claim for service connection for left shoulder disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(c) (2011). 

7.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. § 3.303 (2011). 

8.  Hypothyroidism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for multiple disabilities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided a letter in May 2005 that advised her of the criteria to reopen a previously-denied claims, the elements to establish entitlement to service connection, and the types of evidence that she should submit or identify.  In addition, she was advised of the basis of the prior denial in the October 2007 Statement of the Case.  The RO sent the Veteran a letter compliant with Dingess in January 2007 in relation to another claim that was being developed.

Although full VCAA compliance was not afforded to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds that VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records (STRs), VA medical records, and the Veteran's Social Security Administration (SSA) records have been associated with the claims folders.  Neither the Veteran nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence. 

The Veteran has not been afforded VA medical examinations in response to the claims being denied.  Regarding her claims to reopen, VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  Such obligation does arise, however, once a claim has been reopened based on the submission of new and material.  With respect to the previously disallowed claims that have been reopened herein, further development include the scheduling of VA examinations is addressed in the Remand below.  

With respect to the service connection claims being denied, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that she has the disorder in question, and further substantiating evidence suggestive of a linkage between her active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  There was no indication of right shoulder disability or hypothyroid in service and there is no current finding of right shoulder disability nor is there any indication that any current hyperthyroidism is in any way related to service.  

Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder which is in any way related to her period of service, to include presumptively, or to any service-connected disorder.  Given these matters of record, there is no competent evidence that the aforementioned claimed condition may be associated with the claimant's active military service or a service-connected disorder.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for certain "chronic" diseases, such as arthritis, psychoses and other organic disease of the nervous system, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such services even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); C.F.R. § 3.304(c) (2011). 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (2011).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2011).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, the "benefit of the doubt rule" does not apply to the issue of new and material evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

III.  New and Material Evidence Claims to Reopen Claims for Pulmonary Emphysema, Residuals of Cerebral Concussion, Sinusitis, Low Back Disability

The Veteran originally filed her claim of entitlement to service connection for psychiatric disability, pulmonary emphysema, residuals of cerebral concussion, sinusitis and low back disability in August 1980.  In a September 1980 rating decision, the RO denied the Veteran's claims.  Emphysema, sinusitis, low back disability, psychiatric disability, and residuals of cerebral concussion were denied based on a finding that the disabilities were not shown by the medical evidence.  The RO also stated that low back complaints pre-existed service.  The Veteran did not appeal.

The evidence of record at the time of the September 1980 rating decision included the following: the Veteran's service treatment records (STRs) showing that the Veteran gave a history of nervous trouble and shortness of breath in August 1976.  The Veteran had anxiety reaction in January 1977.  Emphysematous chest was noted on X-ray in January 1979 which was considered either due to body habitus or early COPD.  In January 1979, the Veteran was noted to have chronic sinusitis for three years with drainage.  X-ray of the sinuses was normal.  In April 1980, there was hyperinflation of the lungs possibly due to smoking.  On her April 1980 separation examination, the Veteran complained of shortness of breath, pressure and pain in the chest and palpations.  Nervousness with weight loss of 8 pounds over 6 weeks was noted as was nervous trouble attributed to job situation.  Spirometry was within normal limits with mild hyperinflation.  Prior to discharge in April 1980, the Veteran sought pills for "nerve trouble."  A painful left shoulder was noted due to the position of the arms.  

The evidence that has been received since the September 1980 decision includes the following: records from Genesis Medical Center dated from February 1993 to March 1995, an August 1995 Social Security Administration (SSA) decision authorizing supplemental security income payments to the Veteran and sporadic VA Medical Center treatment notes from December 1994 to June 2009.

Genesis Medical Center records include a March 1995 assessment of PTSD, dysthymia, borderline personality disorder and chronic low back pain.  

VA treatment records dated from October 2007 through June 2009 show treatment for a cognitive disorder.  A May 2009 psychological assessment shows treatment for cognitive decline and possible brain injury due to a 1978 motor vehicle accident as well as physical trauma.  MRI of the brain in June 2008 reportedly showed mild parenchymal brain volume loss.  The Board finds this evidence of current disability related to documented in-service accident to be new and material to the claim for service connection for residuals of cerebral concussion as it directly addresses the reason the claim was originally denied.

The treatment records dated from October 2007 through June 2009 are also replete with reference to COPD and pulmonary problems.  The Veteran underwent treatment for episodes of bacterial sinusitis in November 2004 and February 2005.  This evidence of current disability is new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claim was originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claims for entitlement to service connection for pulmonary emphysema, residuals of cerebral concussion and sinusitis is in order.

As to the low back disability, the VA treatment records dated in May 2009 show that she is undergoing treatment for low back pain and symptoms with narcotics.  Under the circumstances, the Board finds that the Veteran has presented evidence that raises a reasonable possibility of substantiating the claim.  Consistent with Shade v. Shinseki, 24 Vet. App. 110, 117 (2011), the Board finds reopening of the claim for entitlement to service connection low back disability is in order.

IV.  New and Material Evidence Claims to Reopen Claim for Acquired Psychiatric Disability  

The Veteran filed her claim of to reopen the aforementioned denied claim of entitlement to service connection for psychiatric disability in September 1994.  In rating decisions dated in January 1995, February 1995 and April 1995, the RO denied the Veteran's claim for acquired mental illness based on findings that the current mental disorders were not incurred in service, the personality disorder present was not a disability, and no psychosis was present within a year of service separation.  The Veteran did not appeal following the April 1995 decision.  

The evidence of record at the time of the April 1995 rating decision included the previously discussed STR's, VA Medical Center treatment inpatient notes from December 1994 to December 1994 for adjustment disorder and borderline personality, a report of VA examination dated in December 1994 and records from Genesis Medical Center dated from February 1993 to March 1995.  Genesis records show treatment for depression, personality disorder, PTSD by history, alcohol dependence and dysthymia.  VA treatment records show she was hospitalized after an attempted overdose of Prozac related to an argument with her husband.  VA examination yielded a diagnosis of dysthymia, alcohol abuse/dependence in remission and borderline personality disorder.  

The evidence that has been received since the April 1995 decision includes the following: an August 1995 Social Security Administration (SSA) decision authorizing supplemental security income payments to the Veteran and sporadic VA Medical Center treatment notes from October 1998 to June 2009.

VA treatment records include a March 1999 VA examination report indicating that the Veteran was alleging that she was mistreated in service by a superior.  Diagnoses included dysthymia and PTSD.  More recent records include a May 2009 notation of PTSD due to military sexual trauma.  

This evidence of current disability as related to an event in service is new and material.  In this regard the Board notes that the medical evidence directly addresses the reason the claim was originally denied.  The medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the medical evidence is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to service connection for acquired psychiatric disability is in order.

V.  New and Material Evidence Claim to Reopen Claim for Left Shoulder Disability 

The RO denied the Veteran's claim of service connection for left shoulder disability in an unappealed rating decision in September 1980.  The RO found that none of the evidence of record showed that the Veteran had a current left shoulder disability related to her military service, to include painful left shoulder noted therein.  Evidence of record at the time of the September 1980 rating action consisted of STRs, including an April 1980 separation physical examination in which the Veteran reported a painful left shoulder noted to be due to position of her arms.  The remaining STR's show no complaints or findings of left shoulder disability.  The RO found that none of the medical evidence of record related a current left shoulder disability to the Veteran's military service. 

Evidence received since the September 1980 rating decision includes VA treatment records and examination reports dated from December 1994 to June 2009, which note the Veteran's complaints and treatment for various disabilities but do not mention treatment for or complaints of left shoulder disability.  This evidence is not material.  The basis for the prior denial was the lack of evidence relating any currently diagnosed left shoulder disability to service.  Therefore, the new evidence must relate a current left shoulder disability to events in service.  None of the "new" medical records relate a current diagnosis of left shoulder disability to the Veteran's military service.  In fact, no objective findings of the left shoulder are found.  As the medical evidence received since September 1980 does not address the unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in statements received in connection with the claim, the Veteran essentially maintains that she suffers from left shoulder disability which is related to service.  No medical or other competent evidence was submitted to support these allegations.  The Veteran is a layperson, and lacks medical training and expertise to render a competent opinion on a matter, such as the etiology of a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, resolution of the issue on appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374   (1998).  Furthermore, the Board observes that when determining whether evidence is new and material, the Court has held that lay assertions of medical causation generally cannot suffice to reopen a claim under 38 U.S.C.A. § 5108 .  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim of service connection for left shoulder disability may not be reopened.

VI. Service Connection for Right Shoulder Disability

The Veteran asserts she has right shoulder disability.  Service treatment records are negative for complaints, findings or diagnosis of his right shoulder problems.  VA treatment records dated from 1994 through June 2009 include no complaints as to the right shoulder.  There is no documented complaint or finding of right shoulder abnormality.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the most probative evidence of record shows that the Veteran does not have currently diagnosed right shoulder disability.  The Board notes that the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, the Board finds that service connection for right shoulder disability is not warranted.

In making this determination, the Board has considered the Veteran's own statements in support of her claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation or diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, she cannot provide a competent opinion regarding diagnosis and causation.  In the present case, the determinative issue is one of medical diagnosis; thus, the Veteran is not competent to provide evidence on the issue.  

As explained above, the medical evidence shows no right shoulder disability at anytime during the pendency of this claim.  Therefore, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VII. Service Connection for Hypothyroidism

The Veteran urges that her hypothyroidism is related to service.  Service treatment records do not show hypothyroidism and note no thyroid abnormality.  Hypothyroidism was first noted in a March 1999 VA general medical examination report.  Subsequent VA treatment records show that she has been on Synthroid for this condition through June 2009.  

Thus, the record discloses that hypothyroidism was not present in service or until many years after service.  There is no competent evidence of hypothyroidism in service nor is there any competent evidence of a nexus between the current hypothyroidism and service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, there is no evidence to support the Veteran's contentions of a connection.  

In this case the preponderance of the evidence is against a finding that there is a causal relationship between the Veteran's current hypothyroidism and her active service.  

In reaching this conclusion, the Board has again considered the Veteran's contentions.  Lay statements may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, however, the evidence of record does not demonstrate that the Veteran, who is competent to comment on post-service symptoms and her experiences in service, has the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  In light of the foregoing, the Board finds that service connection is not warranted.


ORDER

New and material evidence having been received, reopening of the claims of entitlement to service connection for sinusitis, acquired psychiatric disability, residuals of cerebral concussion, pulmonary emphysema and low back disability is granted.

As new and material evidence has not been received, reopening of the claim for service connection for left shoulder disability is denied.

Service connection for right shoulder disability is denied.

Service connection for hypothyroidism is denied.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claims.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Although chronic sinusitis was listed in a STR, the Veteran's separation physical examination did not indicate chronic sinusitis.  Nonetheless, the condition was noted in service.  Post service, bacterial sinusitis was noted in 2004 and 2005.  Thus, the Board finds that an examination is warranted to determine whether any sinusitis present during the course of this claim is at least as likely as not related to service.  Similarly, the Veteran complained of low back disability prior to separation from service and there is current low back complaints for which the Veteran takes significant pain medication.  An examination is warranted to determine whether any low back disability present during the course of this claim is at least as likely as not related to service.  As there are current complaints related to residuals of cerebral concussion documented in the VA treatment records, and there was a recorded injury in service, an examination is warranted to determine whether any residuals of cerebral contusion present during the course of this claim is at least as likely as not related to service.  A recent examination was not fully adequate in that it did not address whether there was current disability that was at least in part due to or aggravated by cerebral contusion in service.  As to emphysema and COPD, the recent record is replete with reference to pulmonary symptoms.  An examination is warranted to determine whether any of the symptoms present during the course of this claim are at least as likely as not related to documented pulmonary findings in service.  As to the multiple psychiatric claims, under the circumstances, the Board finds that examination is warranted to identify the current disabilities and to determine the likelihood of whether any psychiatric disability now present is related to service.  Moreover, the issue of entitlement to service connection for PTSD, inasmuch as it is a part of the claim for psychiatric disability, should be fully developed consistent with 38 C.F.R. § 3.304(f)(2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should ensure that the Veteran has received proper notice and that all necessary development is undertaken for the claim for entitlement to service connection for acquired psychiatric disability to include PTSD.  

2.  The Veteran must be afforded VA examination(s) by physician(s) with the appropriate expertise to determine the etiology of any disability manifested by sinusitis, pulmonary emphysema, COPD, or low back disability present during the period of this claim.  The Veteran should be properly notified of the examination(s) and of the consequences of her failure to appear.  Her claims files must be reviewed by the examiners in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner(s) should provide an opinion whether any such disability manifested by sinusitis, pulmonary emphysema, COPD, or low back disability is, at least as likely as not (a 50 percent or better probability), related to her active service.  The examiner(s) must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report. 

3.  The Veteran should be afforded an examination by a psychiatrist or psychologist. 

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  The examiner should also state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) there are any identifiable residuals of cerebral concussion present during the period of this claim that were either caused, in whole or in part, by or aggravated by the documented in-service cerebral concussion.  

The rationale for each opinion expressed must also be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  The RO or the AMC should then re-adjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


